DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-22 are directed to a system (i.e., a machine). Accordingly, claims 1-22 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
receive the captured image from the imaging device, automatically associate the captured image with the patient, and store the captured image in the EMR of the patient in the data server.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving/viewing an image and associating the image with a patient amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the record management system, data server, imaging device, and information management system are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of storing data, transmitting data, receiving data, and analyzing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claim also recites the additional limitation of an imaging device configured to capture an image. Such steps would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. It is mere data gathering in conjunction with the abstract idea and therefore adds insignificant extrasolution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or 
Claims 2-22 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-22 recite the same abstract idea. Claims 2-22 describe further limitations regarding the associating, receiving user inputs, storing the image, a database of patient IDs, recording data, measuring a parameter of the patient, generating information, anesthesia care, reading data, and displaying information. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above 
Regarding the additional limitations directed to storing data and transmitting data, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-22 are ineligible under 35 USC §101.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it is in the form of a claim.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 17, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the machine-readable code" in lines 5 and 7-10 of claim 6. It is unclear which machine-readable code is being referred to – is it the machine-readable code related to the patient or the machine-readable code recited in claim 5?  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the image capture session was initiated" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 incorporates the deficiencies of claim 17, through dependency, and is therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce et al. (US 2015/0193579 A1).
(A) Referring to claim 1, Bruce discloses an electronic medical record (EMR) management system, comprising (para. 25 of Bruce): 
a data server configured to store an EMR of a patient (para. 25 of Bruce; The first server computer system 101 can be a host system, e.g., PACS, Electronic Medical Record (EMR), or other host system, that receives patient-related information including medical imaging data received from multiple sources including, e.g., physical media, medical imaging modalities (i.e., any device which acquires or generates medical imaging such as CT scanner, MRI scanner, x-ray image processor, ultrasound machine, image processing workstation, or other modalities), or other sources.); 
an imaging device configured to capture an image medically related to the patient and transmit the captured image (para. 25 of Bruce; The first server computer system 101 can be a host system, e.g., PACS, Electronic Medical Record (EMR), or other host system, that receives patient-related information including medical imaging data received from multiple sources including, e.g., physical media, medical imaging modalities (i.e., any device which acquires or generates medical imaging such as CT scanner, MRI scanner, x-ray image processor, ultrasound machine, image processing workstation, or other modalities), or other sources. The second server computer system 102 can be implemented as an intermediary computer system that can receive medical imaging data from one or more or all of the multiple sources, and transmit (e.g., by processing and routing) the medical imaging data to the first server computer system 101.); and 
an information management system communicatively coupled to the imaging device and to the data server, wherein the information management system is configured to receive the captured image from the imaging device, automatically associate the captured image with the patient, and store the captured image in the EMR of the patient in the data server (para. 25-28 of Bruce; The second server computer system 102 can be implemented as an intermediary computer system that can receive medical imaging data from one or more or all of the multiple sources, and transmit (e.g., by processing and routing) the medical imaging data to the first server computer system 101. The second server computer system 102 can transfer the patient-related information to other computer systems such as the first server computer system 101 that hosts the information, PACS, computer systems that maintain Electronic Medical Records (EMRs), or other computer systems. In addition to the medical imaging data, the patient-related information can include information describing a patient or patient encounter (or both) with which the medical imaging data is associated. Such information can include the patient's personal information (e.g., name, contact information), the patient's care provider, patient diagnoses received from the provider, scheduled appointment information, and other information describing the patient or encounter or both.).  
(B) Referring to claim 2, Bruce discloses wherein the information management system is configured to automatically associate the captured image to patient data corresponding to the patient, wherein the patient data is stored in the EMR of the patient (para. 25-27 of Bruce).  

(D) Referring to claim 4, Bruce discloses wherein the information management system is configured to automatically store the captured image in the EMR of the patient in response to the information management system associating the captured image with the patient (para. 27 of Bruce).  
(E) Referring to claim 5, Bruce discloses wherein the imaging device is a scanner configured to read a machine-readable code in a code scanning mode and configured to capture images in an image capture mode (para. 9, 25, and 46 of Bruce).  
(F) Referring to claim 6, Bruce discloses wherein: the data server includes a database of patient identifiers (IDs), each being mapped to a different machine-readable code of a plurality of machine-readable codes, the scanner is configured to read a machine-readable code related to the patient and output code information representative of the machine-readable code to the information management system, the information management system is configured to analyze a format of the machine- readable code, determine whether the machine-readable code has a patient ID format, and, on a condition the machine-readable code has the patient ID format, receive from the data server a corresponding patent ID that is mapped to the machine-readable code (para. 46-52 of Bruce).  
(G) Referring to claim 7, Bruce discloses wherein: on a condition the machine-readable code does not have a patient ID format, the information management system is configured to record the machine-readable code as text corresponding to a medical item that is medically related to the patient (para. 24 & 26 of Bruce).  
(H) Referring to claim 13, Bruce discloses wherein the information management system includes a user interface system configured to: receive a first user input, and configure the imaging device into the image capture mode based on the first user input (para. 9, 30, 34, and 47 of Bruce).  

(J) Referring to claim 15, Bruce discloses wherein: the information management system includes a user interface system and a display device coupled to the user interface system, Page 4 of 7Attorney Docket No.: 2019D00002-US-01 wherein the user interface system is operable to launch a first GUI on the display device on a condition an image capture session is initialized by a first user input, and the user interface system is operable to configure the imaging device into an image capture mode for the image capture session in response to the first user input (para. 23-27, 31, & 32 of Bruce).  
(K) Referring to claim 16, Bruce discloses wherein: the user interface system is operable to close the first GUI on the display device on a condition the image capture session is terminated by a second user input (para. 47 & 48 of Bruce).  
(L) Referring to claim 17, Bruce discloses wherein the user interface system is operable to configure the imaging device in an original operation mode in response to the image capture session being terminated by the second user input, the original operation mode being an operation mode in which the imaging device was configured when the image capture session was initiated by the first user input (para. 47 & 48 of Bruce).  
(M) Referring to claim 18, Bruce discloses wherein the original operation mode is a code scanning mode in which the imaging device is configured to read machine-readable codes (para. 9 of Bruce).  
(N) Referring to claim 19, Bruce discloses wherein the display device is configured to automatically display the captured image in the first GUI in response to the imaging device transmitting the captured image to the user interface system (para. 33, 59, & 62 of Bruce).  
(O) Referring to claim 20, Bruce discloses wherein: the user interface system is operable to transmit the captured image to the data server in response to a second user input, and wherein the data server is 
(P) Referring to claim 21, Bruce discloses wherein the user interface system is operable to display a second GUI on the display device, wherein the second GUI includes an image capture mode icon, which initializes the image capture session when selected by the first user input (para. 62 of Bruce).  
(Q) Referring to claim 22, Bruce discloses wherein the machine- readable code include at least one of barcodes, Quick Response (QR) codes, or radio-frequency identification (RFID) tags (para. 5 & 9 of Bruce).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0193579 A1) in view of Tran et al. (US 2012/0242501 A1).
(A) Referring to claims 8 and 9, Bruce does not disclose wherein: the imaging device is a medical device configured to measure a physiological parameter of the patient and generate information of the physiological parameter, wherein the captured image is a digital image of the generated information and wherein: the medical device is an electrocardiogram (ECG) machine and the generated information is an ECG tracing. 
	Tran discloses wherein: the imaging device is a medical device configured to measure a physiological parameter of the patient and generate information of the physiological parameter, 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Tran within Bruce.  The motivation for doing so would have been to measure vital parameters (para. 15 of Tran).
(B) Referring to claim 11, Bruce discloses wherein: the medical device is configured to generate the digital image and output the digital image as the captured image (para. 25 of Bruce).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0193579 A1) in view of Tran et al. (US 2012/0242501 A1), and further in view of Nielsen et al. (US 2011/0316704 A1).
(A) Referring to claim 10, Bruce and Tran do not disclose wherein the information management system is an anesthesia information management system configured to manage, track, and record an anesthesia care of the patient.
	Nielsen discloses wherein the information management system is an anesthesia information management system configured to manage, track, and record an anesthesia care of the patient (para. 4, of Nielsen).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Nielsen within Bruce and Tran.  The motivation for doing so would have been to ensure that key vital signs are stored and track patient progress over time (para. 4 of Nielsen).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al. (US 2015/0193579 A1) in view of Tran et al. (US 2012/0242501 A1), and further in view of Chernilo (US 2012/0290957 A1).
(A) Referring to claim 12, Bruce discloses wherein: the medical device includes a display that is configured to display the generated information (para. 25 & 33 of Bruce). 
Bruce and Tran do not disclose the medical device is configured to generate a screenshot of the display as the digital image.  
Chernilo discloses the medical device is configured to generate a screenshot of the display as the digital image (Fig. 1, item 20 and para. 73 & 96 of Chernilo).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Chernilo within Bruce and Tran.  The motivation for doing so would have been to save the display (para. 73 of Chernilo).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686